Title: From Alexander Hamilton to George Washington, 8 July 1791
From: Hamilton, Alexander
To: Washington, George



Treasury DepartmentJuly 8. 1791.

The Secretary of the Treasury has the honor respectfully to submit to the president of the United States, a contract made between the superintendant of the Delaware lighthouse, and Joseph Anthony & Son for oil, the terms of which he humbly conceives to be as favourable to the United States, as could have been effected with any other person for an equal quantity.
Alexander Hamilton

